Title: To James Madison from Sylvanus Bourne, 1 September 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


1 September 1801, Amsterdam. Encloses Leiden Gazette with news that Cairo has fallen to the British but Alexandria still holds out. This event should hasten an Anglo-French peace settlement. Murray sails for U.S. within a fortnight. Withdrawal of American minister from the Netherlands may require additional consular powers and instructions; suggests his recommendations of 20 June. Recounts personal losses to the amount of $10,000 since entering consular service. Believes stable means of compensation for consuls is needed.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.


   No letter from Bourne under this date has been found. Bourne was probably referring to his letter of 10 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:296–97).


   A full transcription of this document has been added to the digital edition.
